                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 CHRISTIAN RODRIGUEZ, and                               Case No. 19-cv-00289
 VALENTIN ACUNA, individually and on
 behalf of other employees similarly situated,
                                                        Hon. Mary Rowland
                     Plaintiffs,

 v.

 THE PROFESSIONALS, INC., SOUTH
 EAST PERSONNEL LEASING, INC., and
 JACOB TWIG,

                    Defendants.

    PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR LEAVE FOR
ADDITIONAL COUNSEL TO FILE APPEARANCE AND REQUEST FOR SANCTIONS

         Plaintiffs, by and through their attorneys, SAVINE EMPLOYMENT LAW, LTD. and

SIEGEL AND DOLAN, LTD. respectfully request that this Court deny Defendants’ Motion for

Leave for Additional Counsel to File Appearance for Defendants the Professionals, Inc. and

Jacob Twig, and sanction Defendants the Professionals, Inc. and Jacob Twig. In support thereof

Plaintiffs state as follows:

1. Plaintiffs, both former employees of Defendants, brought this case on behalf of a

      predominately Hispanic group of local movers, foremen, local drivers and estimators

      (collectively “movers”) who have worked for Defendants The Professionals, Inc. (“The

      Professionals”), South East Personnel Leasing, Inc. (“SPLI”) and the Professionals’ owner

      Jacob Twig (“Twig”), individually, (collectively, the “Defendants”), for their failure to pay

      earned wages. As set forth in the Complaint, Plaintiffs allege that Defendants failed to

      comply with the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the Illinois

      Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq., and the Illinois Wage Payment and


                                                   1
   Collection Act (“IWPCA”), 820 ILCS 115/1, et seq., by not paying Plaintiffs for all compensable

   work time, including pre-/post-liminary work time and travel time, and not paying overtime.

   See Complaint, ECF No. 1, 37.

2. The Defendants’ proposed additional counsel Burke, Warren, Mackay and Serritella, P.C. are

   not new to this case. Counsel appeared at its inception and then withdrew on March 26, 2019.

   ECF. Nos. 15, 17, 25-27.

3. Defendants’ proposed counsel’s belated reemergence represents the continuation of a long

   pattern of misconduct by Defendants The Professionals, Inc. and Jacob Twig, dating back to

   a prior FLSA collection action filed against Defendants in 2015 during which Defendants

   were represented by the same proposed counsel, and meant solely to harass Plaintiffs, third

   party witness (and Defendants’ former Office Manager) Ana Hernandez and their respective

   counsel, and to retaliate against Defendants’ workers for having engaged in protected

   activities under the FLSA. 29 U.S.C. §215(a)(3).

4. Last week, on June 23, 2020, the Court granted Plaintiffs’ motion to compel Hernandez’s

   response to Plaintiffs’ subpoena for Defendants’ payroll and related records in her

   possession. ECF No. 82. Plaintiffs were forced to file the motion to compel after

   Defendants, having known for eight months of Hernandez’s possession of the Professionals’

   records and Plaintiffs’ intention to subpoena same, and having never objected to the

   subpoena, collaterally attacked the subpoena, first by filing suit against Hernandez on May 1,

   2020 over her possession of the documents, and then by sending Plaintiffs’ counsel a cease

   and desist letter on May 21, 2020 demanding that Plaintiffs stop efforts to collect the

   documents – actions which, taken together, effectively halted Hernandez’s previously

   expressed plans to comply with Plaintiffs’ subpoena. See Plaintiffs’ Motion to Compel,



                                                2
    ECF. No 73; Defendants’ Lawsuit against Ana Hernandez, ECF. No. 81-1, Exhibit A; and

    Defendants Cease and Desist Letter to Plaintiffs, ECF. No. 73, Ex. D.1 The Court’s June 23,

    2020 order instructed Hernandez to provide the records to Plaintiffs through a third-party

    computer forensics firm, subject to a protocol that would allow Defendants to review the

    documents and then, within fourteen business days, raise objections before Plaintiffs received

    the documents. ECF. Nos. 82-83.

5. Pursuant to the Court’s June 23, 2020 Order, Plaintiffs retained a forensics firm, Garrett

    Discovery, and at 6:46 a.m. on July 1, 2020, sent an email to Garrett Discovery (copying

    Defendants’ counsel) confirming Garrett Discovery’s retrieval of Hernandez’s documents

    and instructing Garrett Discovery to transfer a copy of the documents to Defendants, thus

    commencing Defendants’ document review and 7-day objection period. See Exhibit A

    attached hereto, Email from Attorney Gary Savine to Garrett Discovery.

6. Three hours later, at approximately 9:56 a.m., Defendants’ proposed counsel Christopher

    Kentra filed the instant motion for leave to add counsel and, contemporaneous thereto, sent

    Plaintiffs’ counsel an email that reads as follows: “I am writing to advise you that The

    Professionals is retaining my firm to investigate potential claims of aiding and abetting, civil

    conspiracy and tortious interference with contract against plaintiffs’ counsel and counsel for

    Ana Hernandez. To that end, I have filed the attached motion and appearances in The

    Professionals, Inc. v. Ana Hernandez and Christian Rodriguez, et al. v. the Professionals, et



1
  Plaintiffs first informed Defendants’ counsel of Hernandez’s possession of company records and Plaintiffs’
intention to subpoena them, on October 3, 2019, prompting Defendants to request, and Plaintiffs’ to agree, to stay all
discovery and to postpone service of the subpoena on Hernandez while the parties attempted mediation. Defendants
withdrew from mediation seven months later on May 29, 2020 shortly after Plaintiffs requested to postpone further
settlement negotiations until after Plaintiffs served their delayed subpoena on Hernandez. Unbeknownst to
Plaintiffs, Defendants filed their lawsuit against Hernandez a few days after Plaintiffs served the subpoena on
Hernandez. Defendants failed to notify Plaintiffs (or Hernandez) of the lawsuit against Hernandez, until Defendants
learned that Hernandez was prepared to comply with the subpoena three weeks later.

                                                          3
   al.” See Exhibit B attached hereto, Email from Defendants’ Attorneys Chris Kentra and

   Morgan Hess to Plaintiffs’ Counsel and Counsel for Ana Hernandez; ECF. No. 84.

7. Defendants have identified no factual basis for alleging any misconduct against Plaintiffs’

   counsel and/or Hernandez’ counsel, and no such basis exists. Plaintiffs’ counsel issued a

   subpoena to Ms. Hernandez, and Ms. Hernandez through her counsel responded to the

   subpoena pursuant to this Court’s order. There is nothing improper about such conduct, and

   in fact, interactions between counsel over subpoenas is common practice in litigation.

8. Defendants’ proposed additional counsel Kentra previously defended Defendants the

   Professionals, Inc. and Twig against an FLSA lawsuit by five movers for substantially the

   same unlawful pay practices as alleged in this suit, titled Elkin Carmona et al. v. The

   Professionals, and Jacob Twig, Case No. 1:15-cv-8362 (the “Carmona Lawsuit”). During

   the Carmona Lawsuit, Twig convened an all-employee meeting during which the Defendants

   required the movers to sign contracts to discourage and course them not to participate in the

   lawsuit. See Amended Complaint, ECF. No. 37, ¶4; “Acuerdo De Confidencialidad,”

   attached as Ex A to Declaration of Ana Hernandez, ECF No. 42, p. 9. Twig told the movers

   that “some (expletive) workers” were trying to “fuck him” by suing him for wages, and that

   everybody needed to sign the agreement to protect the business. See Declaration of Ana

   Hernandez, ECF No. 42-1 at ¶18.

9. Defendants’ instant motion to re-engage proposed counsel Kentra and accompanying

   baseless threat of claims against Plaintiffs’ and Hernandez’s counsel, also come just days

   after Plaintiffs’ verbal notice, proffered during the Court’s June 23, 2020 hearing on

   Plaintiffs Motion to Compel Hernandez’s production of records, of Plaintiffs plan to file a




                                                4
   separate motion to re-issue notice pursuant to §216(b) of the FLSA, based on other acts of

   misconduct by Defendants Professionals and Twig.

10. Defendants motion also comes at the same time that Plaintiffs are preparing their notices of

   witness depositions, which Defendants certainly know or should know will include the

   deposition of Ms. Hernandez to allow her to elaborate on Defendants’ unlawful acts as set

   forth in her Declaration of May 6, 2019. See Hernandez Declaration, ECF No. 42-1.

11. Defendants claim in their motion that granting leave to Kentra, Hess, and Burke Warren’s

   additional appearance is not intended to cause any delay, hardship, or prejudice. However,

   Kentra’s email belies this claim. By their counsel’s own admission, Defendants seek to re-

   engage Burke Warren Mackay & Serritella for the sole purpose of harassing Plaintiffs and

   their counsel (and Hernandez and her counsel).

12. Defendants’ attempts to stifle Plaintiffs’ FLSA rights by seeking to harass and intimidate

   Plaintiffs and their counsel should not be tolerated. Given the ill motive in their seeking to

   reappear now, Burke Warren Mackay & Serritella should be denied leave to file appearances

   to return to a case that they abandoned fifteen months ago. See Exhibit B.

Wherefore, for the reasons outlined herein, Plaintiffs respectfully request that this Honorable

Court:

   (1) Deny Defendants’ Motion for Leave for Additional Counsel to File Appearance for

         Defendants, The Professionals, Inc. and Jacob Twig;

   (2) Order Defendants the Professionals and Twig to pay Plaintiffs the excess costs, expenses,

         and attorneys’ fees reasonably incurred by Plaintiffs in connection with Defendants’

         instant motion as a sanction for their conduct; and

   (3) Award any additional relief to Plaintiffs as deemed just and appropriate by the Court.



                                                  5
Dated: July 2, 2020                      Respectfully submitted,

Gary Noah Savine #06238023               CHRISTIAN RODRIGUEZ and
Savine Employment Law, Ltd.              VALENTIN ACUNA, individually and on
150 South Wacker Drive, Suite 2400       behalf of other employees similarly
Chicago, Illinois 60606                  situated,
Tel. (312) 788-2668
                                         By: /s/ Gary Noah Savine
Marc Siegel, #06238100                   One of Plaintiffs’ Attorneys
Bradley Manewith, #06280535
James D. Rogers, #06324570
Siegel & Dolan Ltd.
150 North Wacker Drive, Suite 3000
Chicago, IL 60606
Tel. (312) 878-3210




                                     6
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, a true and accurate copy of the foregoing Plaintiffs’

Response to Defendants’ Motion for Leave for Additional Counsel to File Appearance and

Request for Sanctions was filed via this Court’s CM/ECF system and served upon all parties of

record, and also served by email to:


                      Christopher E. Kentra
                      Morgan M. Hess
                      Burke, Warren, MacKay & Serritella, P.C.
                      330 North Wabash Avenue, 21st Floor
                      Chicago, Illinois 60611-3607
                      ckentra@burkelaw.com
                      mhess@burkelaw.com


                                             /s/ Gary Noah Savine
                                             One of Plaintiffs’ Attorneys
